Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION
1. 	This action is responsive to application communication filed on 2/17/2021.
2. 	Claims 6-12 are pending in the case. 
3.	Claims 1-5 and 13-20 are cancelled. 
4.	Claim 6 is an independent claim. 

Claim Objections
Claims 6-12 are objected to because of the following informalities:  
Claim 6 recites the phrase “the first information” in line 14, which lacks antecedent basis because the phrase was not previously introduced. Examiner suggest to amend to “first information” to overcome objection. 
Claims 7-12 are objected to for failing to resolve the issues of base claim 6. 
  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited


“updating only the feature of the particular item in the particular image in response to receiving third input via the presented user interface at the focus location presenting the particular image of the particular item.” (see claim 8) (emphasis added) 
 “wherein the second input corresponds to a user provided confirmation, via the user interface, of a feature update for the particular image of the particular item.” (see claim 9) (emphasis added)  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (hereinafter “Snyder”), U.S. Published Application No. 20190130285   in view of Natesh et al. (hereinafter “Natesh”), U.S. Patent No. 10109051 B1.
Claim 6:
Snyder teaches A computer-implemented method, comprising:
 	receiving first input via a presented user interface to update first images of first items to second images of second items, the first images of the first items presented in a focus location of the user interface;  (e.g., receiving query or scroll input to update (i.e., update positioning) a first set of images to a second set of images (e.g. candidate images) in a focus location 422 of presentation device Figure 4; presentation device display image results based on search terms par. 46; An initial query result set comprising at least seven rugs has been identified; images of three of the rugs, 420A, 420B and 420C have been displayed on the device 410. Rug images 420D, 420E, 420F, and 420G have already been identified as candidates that may meet the consumer's requirements, but have not yet been displayed; they are currently queued for display in the sequence 450. If the consumer provided input via a scroll-down interface element, the item images 420D onwards would be displayed in region 422, and one or more of the images 420A-420D may no longer be displayed until a scroll-up interface element is used.)

calculating feature vectors for each image associated with the first items and the second items based at least in part on the first input and a supervised machine learning algorithm that uses the first images and the second images to generate the feature vectors, the feature vectors including a plurality of values that represent each image of the first items and the second items as points in a vector space;  (e.g., calculating feature vectors (i.e., includes values in a vector space of paras.22 and 36) for images (i.e., each image of a category)  related to the inventory using learning model to refine results that will present similar images par. 49; FIG. 5 illustrates examples of machine learning models that may be employed to extract feature sets for items of an inventory, and to generate result set candidacy scores for  For example, feedback on similarity among items of a particular category such as category B may be obtained from consumers, and used to transform the feature vectors further, capturing subtle differences among the items within that particular category.)
determining one or more candidate images and corresponding items from the second images of the second items  For example, feedback on similarity among items of a particular category such as category B may be obtained from consumers, and used to transform the feature vectors further, capturing subtle differences among the items within that particular category. For example, the system may not require a consumer to explicitly state that chair C1 is similar to chair C2--instead, the respective feedback 

and updating the user interface to transition from presenting the first images of the first items and the first information about the first items to a portion of the one or more candidate images in the focus location of the user interface while maintaining the focus location at a same part of the user interface.  (e.g., update interface by scrolling images (e.g., transitioning from first images to candidate images) thru the focus location as shown in Figure 4 par. 45; In the depicted embodiment, the presentation device 410 (which may comprise, for example, a smart phone), may include a display of a search form 412 into which text search terms may be inserted by a potential item consumer, as well as a region 422 for currently-visible search results, which can accommodate up to three images. Par. 42; In at least one embodiment, when an image of an additional item is transmitted to the presentation device, it may be rendered programmatically by a browser or similar program of the presentation device, but may not necessarily be visible to the consumer until the consumer scrolls down within the result set, e.g., due to screen size constraints. Par. 46; If the consumer provided input via a scroll-down interface element, the item images 420D onwards would be displayed in region 422, and one or more of the images 420A-420D may no longer be displayed until a scroll-up interface element is used, par. 61; 

Snyder fails to expressly teach determining one or more candidate images and corresponding items from the second images of the second items based at least in part on a distance in the vector space between the feature vectors of the first images and the feature vectors of the second images;   (emphasis added).


	However, Natesh teaches determining one or more candidate images and corresponding items from the second images of the second items based at least in part on a distance in the vector space between the feature vectors of the first images and the feature vectors of the second images; (emphasis added). (e.g., using the Euclidean distance to determine similar images col. 12 line 32; The trained CNN is used as a feature extractor: an input image is passed through the network and intermediate outputs of layers can be used as a feature descriptor of the input image. Similarity scores can be calculated based on the distance (e.g., Euclidean distance) between the one or more feature descriptors/vectors and the one or more candidate content feature descriptors/vectors, and used for building relation graphs, determining visually similar items and claim 6; the visually similar items are associated with a stored feature vector that is within a threshold Euclidean distance of at least one of the one or more query feature vectors.)


Claim 7 depends on claim 6:
Synder teaches further comprising:  receiving second input that corresponds to a particular portion of a particular image of the one or more candidate images for a particular item of the second items; (e.g., left or right swipe on a particular portion of a candidate image that has been displayed as shown in Figure 4; par. 45; In the depicted embodiment, the presentation device 410 (which may comprise, for example, a smart phone), may include a display of a search form 412 into which text search terms may be inserted by a potential item consumer, as well as a region 422 for currently-visible search results, which can accommodate up to three images. The presentation device 410 may detect swiping gestures made by users on a touch screen, such as a left-swipe gesture 424 or a right-swipe gesture 426 in the depicted embodiment. Par. 46; Rug images 420D, 420E, 420F, and 420G have already been identified as candidates that may meet the consumer's requirements, but have not yet been displayed; they are currently queued for display in the sequence 450. If the consumer provided input via a scroll-down interface element, the item images 420D 

Synder fails to expressly teach 
and identifying a feature of the particular item that corresponds to the particular portion based at least in part on the feature vectors for the particular image.  

	However, Natesh teaches further comprising:  receiving second input that corresponds to a particular portion of a particular image of the one or more candidate images for a particular item of the second items; (e.g., selecting a portion of an image to generate visual attributes corresponding to the selected portion col. 2 line 14; An image from the interaction is selected for analysis, and a listing of visual attributes in the image is generated; for example, all color values associated with some number of pixels comprising the image.)
and identifying a feature of the particular item that corresponds to the particular portion based at least in part on the feature vectors for the particular image.  (e.g., identifying visual attributes that correspond to the selected portion based in part of extracted feature vectors  col. 2 line 14; An image from the interaction is selected for analysis, and a listing of visual attributes in the image is generated; for example, all color values associated with some number of pixels comprising the image. While the visual attributes are described herein mainly in the context of color, it should be understood that the approaches are not so limited; for example, a visual attribute 

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering selected portions of images as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.   


Claim 8 depends on claim 7:
Synder fails to expressly teach further comprising updating only the feature of the particular item in the particular image in response to receiving third input via the presented user interface at the focus location presenting the particular image of the particular item.  (emphasis added)

However, Natesh teaches further comprising updating only the feature of the particular item in the particular image in response to receiving third input via the presented user interface at the focus location presenting the particular image of the  In the example of apparel items, one or more images associated with an item may be processed as described further herein (e.g., cropped, padded, resized, etc.) in order to obtain feature vectors for the item, which are stored and compared (e.g., on-demand) to the feature vectors determined from the image obtained from the user, in order to determine visually similar items.)

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as taught by Snyder to include the known technique of considering selected portions of images as taught by Natesh with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.


Claim 9 depends on claim 7:
a feature update for the particular image of the particular item.  (emphasis added)

However, Natesh teaches wherein the second input corresponds to a user provided confirmation, via the user interface, of a feature update for the particular image of the particular item.  (emphasis added) (e.g., selecting a portion of an image to generate a visually similar characteristic update (i.e., feature update) col. 2 line 4; various embodiments enable analysis of an image to determine various features of the image and a determination of visually similar items in an electronic catalog of items based on a comparison of the image features with features of the catalog items. Col. 2 line 23; According to various embodiments, a visual characteristic of the image that may be identified may have feature vectors describing the visual characteristic extracted and used to identify visually similar items. Col. 3 line 21; In the example of apparel items, one or more images associated with an item may be processed as described further herein (e.g., cropped, padded, resized, etc.) in order to obtain feature vectors for the item, which are stored and compared (e.g., on-demand) to the feature vectors determined from the image obtained from the user, in order to determine visually similar items.)

In the same field of endeavor, namely, determining similarity based on feature vectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation with feature vectors as .   



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh as cited above and applied to claim 6, in further view of Zhang et al. (hereinafter “Zhang”), NPL, “Apparel silhouette attributes recognition”, published 2012. 
Claim 10 depends on claim 6:
Synder/Natesh fails to expressly teach wherein the operations further comprise extracting a silhouette of each item in each image of the first images and the second images using a computer vision algorithm. (emphasis added)
	
However, Zhang teaches wherein the operations further comprise extracting a silhouette of each item in each image of the first images and the second images using a computer vision algorithm. (emphasis added)  (e.g., computer vision approach in recognizing silhouette attributes from images related to products Figure 2 illustrates the extracted silhouette from the original image abstract; Computer vision and machine learning have great potential to aid in aesthetic judgments and exploration, particularly in the understanding of shapes. 

Section 3.2.3 Classifiers; The features extracted on training images are used to learn classifiers to automatically recognize the silhouette attribute of new images.)

	In the analogous are of analyzing images related to products, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of images related to products as taught by Synder/Natesh to include extracting silhouette shapes as taught by Zhang to provide the benefit of better recognizing the appearance of apparel to allow a customer to better understand the type of product within the displayed images. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh as cited above and applied to claim 6, in further view  of Kundu; Rini, U.S. Published Application No. 20120054060 A1.
Claim 11 depends on claim 10:
Synder/Natesh/Zhang fails to expressly teach wherein determining the one or more candidate images and the corresponding items is further based at least in part on comparing extracted silhouettes of each item in each image of the first images and the second images.  (emphasis added)

However, Kundu teaches wherein determining the one or more candidate images and the corresponding items is further based at least in part on comparing extracted silhouettes of each item in each image of the first images and the second images.  (emphasis added) (e.g., comparing silhouettes to find similar images Figure 7; searching similar images based on a selected silhouette abstract; Selecting a first silhouette image of an item at a client machine displays a plurality of silhouette images representing aspects of the item such as style, length type and sleeve type.)
In the same field of endeavor, namely, determining similar images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation for finding similar images as taught by Snyder/Natesh to include factoring the silhouette as taught by Kundu, with a reasonable expectation of success, to yield predictable and expected results of improving the determination of similarity between items when shopping online.   


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/Natesh as cited above and applied to claim 6, in further view  of Anorga et al. (hereinafter “Anorga”), U.S. Patent No. 10691740 B1.
Claim 12 depends on claim 6:
Snyder/Natesh fails to expressly teach wherein updating the user interface to transition from presenting the first images of the first items to a portion of the one or more candidate images in the focus location of the user interface includes fading out the first images and fading in the portion of the one or more candidate images.  (emphasis added)


However, Anorga teaches wherein updating the user interface to transition from presenting the first images of the first items to a portion of the one or more candidate images in the focus location of the user interface includes fading out the first images and fading in the portion of the one or more candidate images.  (e.g., fading out viewed images and fading in “candidate” images in a displayed view of the interface (i.e., focus location of the UI) col. 29 line 24; In additional examples, the change can be a scrolling animation (e.g., at a rate higher than a typical scrolling rate manually instructed by a user), a gradual fade-out of the display of previous content elements and simultaneous or sequential fade-in of the resulting content elements, an immediate replacement of all of the previous content elements with all of the resulting content elements (e.g., a jump directly to the new portion of the set of content elements), a replacement of a subset of the previous content elements with a corresponding subset of the resulting content elements in the display view, etc.)

	In the analogous art of viewing a collection of scrolled images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrolled images as taught by Synder/Natesh to include animation such as fading in or out as taught by Anorga to provide the benefit of facilitating a user friendly display of a collection of content. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY ORR/Examiner, Art Unit 2145